Exhibit 10.100

 

PERFORMANCE SHARES GRANT AGREEMENT

THIS PERFORMANCE SHARES GRANT AGREEMENT (this “Agreement”) is made effective as
of the ____ day of ________________, 200___, between Dollar Thrifty Automotive
Group, Inc., a Delaware corporation (“Company”) and «Name» (the “Employee”).

RECITALS:

A.            The Company’s Amended and Restated Long-Term Incentive Plan and
Director Equity Plan (as amended and restated effective March 23, 2005) and
adopted by the Company’s shareholders on May 20, 2005 (the “Plan”) provides for
the grant, based on performance, of Performance Shares to certain eligible
employees of the Company or its Subsidiaries and others pursuant to the terms of
the Plan and this Agreement.

B.           The Board, pursuant to the Plan, encourages eligible employees to
achieve the Management Objectives established by the Human Resources and
Compensation Committee of the Board (the “Committee”).

C.           The Committee adopted the Management Objectives set forth below for
the Performance Period (as defined below) on _______________, 200___.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereby agree as follows:

1.

Defined Terms. Defined terms used in this Agreement shall have the same meaning
as those terms defined and used in the Plan, unless otherwise indicated in this
Agreement.

2.

Grant of Performance Shares. The Company grants «Shares» Performance Shares to
the Employee as of _________________ for the three-year performance period from
_____________ to ___________________ (the “Performance Period”), subject to the
restrictions set forth herein. Unless otherwise provided herein, the Performance
Shares shall be earned at the end of the Performance Period.

3.

Adjustments and Awards. The grant of Performance Shares in Section 2 above is a
target grant. The maximum award the Employee shall be eligible to earn shall be
200% of the Performance Shares. Unless otherwise provided herein, payment shall
be made in the form of Common Shares following the completion of the Performance
Period. The number of Performance Shares eligible to be earned based on the
achievement of the Management Objectives set forth below shall be determined in
accordance with this Section 3.

 

(a)

The Performance Shares granted shall be adjusted for the Performance Period
based on the following Management Objectives: (i) increasing the Dollar “brand”
and the Thrifty “brand” market share (whether corporate or franchised) in the
top 100 U.S. airports, (ii) the Company’s Total Shareholder Return (“TSR”)
performance against companies listed in the Russell 2000, and (iii) providing
consistent customer service as measured by a Customer Dissatisfaction Index
(“CDI”) metric. The Management Objectives shall be calculated as follows:

 



 

 

(i)

The Company’s long term strategic goal is to increase market share by ___% per
year. For the Performance Period, the Company target is to increase on-airport
market share in _____ to ____% from the market share in _______ of ____%. The
______ year is based on a measurement year starting _____________ and ending
_________________. The _____ year will be based on a measurement year starting
_______________ and ending ______________________. The on-airport market share
data used will be information collected from the top 100 U.S. airports and will
be the cumulative revenues of the Dollar “brand” and the Thrifty “brand”
compared to the total revenues at these airports during these periods.

The Performance Shares earned hereunder will be calculated as follows:

 

Threshold

 

Target

 

Maximum

 

___% annual growth

___% annual growth

___% annual growth

___% annual growth

___% annual growth

 

 

 

 

 

 

Market Share Target

____%

____%

____%

____%

____%

Common Shares Earned
(% of Target)

____%

_____%

____%

_____%

_____%

 

 

(ii)

The TSR award shall be determined by the Company’s TSR results versus the
companies that are currently listed and remain in the Russell 2000 index during
the Performance Period. The TSR for each company will be calculated by using the
average stock price for the trading days in December 2008 plus any dividends
that have been paid during the Performance Period and then dividing by the
average stock price for the trading days in December 2005. Only companies that
are included in the Russell 2000 at the beginning of the Performance Period and
at the end of the Performance Period will be used for this calculation.

The Performance Shares earned will be determined according to the payout
schedule below and where the Company falls in the range with the Russell 2000
companies:

 

Threshold

 

Target

 

Maximum

Percentile

____th

____th

____th

____th

____th

Common Shares Earned
(% of Target)

____%

____%

____%

____%

_____%

 

 

(iii)

The Company’s strategic goal is to provide consistent service delivery to our
customers; a core value of the Company. The long term goal is to have a CDI
rating of no more than ___ in _____ months during the three year performance
period. This will be measured using the CDI metric which is measured as customer
complaints per 1,000 rental transactions. The CDI achievement will be determined
by the number of months with a _____ or less rating.

 

- 2 -

 



 

The Performance Shares earned hereunder will be determined according to the
payout schedule below:

 

Threshold

 

Target

 

Maximum

3 Year Measurement

___%

____%

____%

_____%

____%

Months with CDI rating of ____ or less

 

___

 

____

 

____

 

___

 

___

Common Shares Earned

(% of Target)

 

____%

 

____%

 

____%

 

___%

 

____%

                

 

(b)

The three award percentages computed in Sections 3(a)(i), 3(a)(ii) and 3(a)(iii)
above will be added together to form the final adjustment factor. All
calculations above will be interpolated should the actual result fall between
percentage points. Results may be rounded to the nearest whole number as deemed
appropriate by the Committee. This factor will then be applied to the grant of
Performance Shares to arrive at the actual number of Common Shares that shall be
issued. Sample calculations are presented in Attachment A as examples of the
application of this Section 3.

4.

Payment and Vesting. The number of Common Shares to be issued hereunder, based
on the adjustment provisions set forth in Section 3 above, shall vest
immediately and become issuable upon certification and approval by the Committee
following completion of the Performance Period. Prior to vesting of the grant,
the Performance Shares shall be subject to forfeiture as set forth in this
Agreement.

5.

Termination of Employment.

 

(a)

Involuntary Without Cause. Upon the involuntary termination of the Employee from
the employ of the Company or its Subsidiaries without Cause prior to the
completion of the Performance Period, the Performance Shares will be prorated at
target, and Common Shares (based on such prorated Performance Shares) shall be
issued following completion of the Performance Period upon approval by the
Committee. The Performance Shares shall be prorated (rounded up to the nearest
whole Performance Share) based on the number of days that the Employee remained
in the continuous employ of the Company or one of its Subsidiaries from
________________ through the date of such involuntary termination. The remaining
Performance Shares shall be forfeited. For purposes of this Agreement, “Cause”
shall have the same meaning as “Termination for Cause” set forth in Section
2(j)(v) of the Plan.

 

(b)

Involuntary With Cause. Upon the involuntary termination of the Employee from
the employ of the Company or its Subsidiaries with Cause prior to the completion
of the Performance Period, the Employee shall forfeit all Performance Shares.

 

 

- 3 -

 



 

 

 

(c)

Involuntary Due to Reduction in Force. Upon the involuntary termination of the
Employee from the employ of the Company or its Subsidiaries due to a “reduction
in force,” as determined by the Company at the time of such involuntary
termination prior to the completion of the Performance Period, the Performance
Shares will be prorated at target, and Common Shares (based on such prorated
Performance Shares) shall be issued following completion of the Performance
Period upon approval by the Committee. The Performance Shares shall be prorated
(rounded up to the nearest whole Performance Share) based on the number of days
that the Employee remained in the continuous employ of the Company or one of its
Subsidiaries from _________________ through the date of the Employee’s
termination pursuant to such reduction in force. The Employee shall forfeit the
remaining Performance Shares.

 

(d)

Voluntary. Upon the voluntary termination (except for Retirement, as hereinafter
defined) by the Employee from the employ of the Company or its Subsidiaries
prior to the completion of the Performance Period, the Employee shall forfeit
all Performance Shares.

 

(e)

Retirement. Upon Retirement of the Employee prior to the completion of the
Performance Period, the Performance Shares will be prorated at target, and
Common Shares (based on such prorated Performance Shares) shall be issued
following completion of the Performance Period upon approval by the Committee.
The Performance Shares shall be prorated (rounded up to the nearest whole
Performance Share) based on the number of days that the Employee remained in the
continuous employ of the Company or one of its Subsidiaries from
____________________ through the date of such Retirement. The Employee shall
forfeit the remaining Performance Shares. As used herein, the Employee shall be
eligible for “Retirement” at the date upon which the Employee (i) has reached
the age of sixty-one (61) years or older and has performed five (5) or more
years of service for the Company or its Subsidiaries, or (ii) has performed
twenty (20) or more years of service for the Company or its Subsidiaries.

 

(f)

Disability. Upon the termination of the Employee from the employ of the Company
or its Subsidiaries on account of the Employee’s Disability prior to the
completion of the Performance Period, the Performance Shares will be prorated at
target, and Common Shares (based on such prorated Performance Shares) shall be
issued following completion of the Performance Period upon approval by the
Committee. The Performance Shares shall be prorated (rounded up to the nearest
whole Performance Share) based on the number of days that the Employee remained
in the continuous employ of the Company or one of its Subsidiaries from
____________________ through the date of the Employee’s termination pursuant to
such Disability. The Employee shall forfeit the remaining Performance Shares.

 

- 4 -

 



 

 

(g)

Death. Upon the termination of the Employee from the employ of the Company or
its Subsidiaries on account of the Employee’s death prior to the completion of
the Performance Period, the Performance Shares will be prorated at target, and

 

Common Shares (based on such prorated Performance Shares) shall be issued
following completion of the Performance Period upon approval by the Committee.
The Performance Shares shall be prorated (rounded up to the nearest whole
Performance Share) based on the number of days that the Employee remained in the
continuous employ of the Company or one of its Subsidiaries from
_________________ until the date of such death. The Employee shall forfeit the
remaining Performance Shares.

6.

Change in Control. Notwithstanding anything to the contrary in this Agreement or
in Section 13 of the Plan, in the event of a Change in Control of the Company
prior to the completion of the Performance Period, the following provisions
shall apply to the Employee’s Performance Shares.

 

(a)

Continued Employment. Upon a Change in Control of the Company wherein the
Employee remains employed thereafter by the Company or its Subsidiaries (or
their respective successors or entities that continue in business), the
Performance Shares will be prorated at target, and Common Shares (based on such
prorated Performance Shares) shall be issued on the date of the Change in
Control (the “Change in Control Date”) to facilitate participation and treatment
in such transaction. The Performance Shares shall be prorated (rounded up to the
nearest whole Performance Share) based on the number of days that the Employee
remained in the continuous employ of the Company or one of its Subsidiaries from
_________________ through the Change in Control Date. Except as set forth in
Section 6(b)(ii) below, the Employee shall forfeit the remaining target
Performance Shares (the “Remaining Performance Shares”).

 

(b)

Termination of Employment Without Cause.

 

(i)

On Change in Control Date. Upon a Change in Control of the Company wherein the
Employee is terminated from the employ of the Company or its Subsidiaries
without Cause on the Change in Control Date, the Performance Shares will vest
and become non-forfeitable and Common Shares shall be issued on the Change in
Control Date to the Employee to facilitate participation and treatment in such
transaction.

 

(ii)

Within Two Years. In the event the Employee is terminated from the employ of the
Company or its Subsidiaries (or their respective successors or entities that
continue in business) without Cause within two (2) years from the Change in
Control Date, the Remaining Performance Shares (or their equivalency as
determined under the Change in Control transaction) shall be reinstated and
Common Shares (based on such Remaining Performance Shares) shall be issued or
their equivalent paid, as applicable, to the Employee.

 

- 5 -

 



 

 

(c)

Termination of Employment With Cause Following the Change in Control Date. In
the event the Employee is terminated from the employ of the Company or its
Subsidiaries (or their respective successors or entities that continue in
business) with Cause at any time following a Change in Control, the Employee
shall forfeit the Remaining Performance Shares.

7.

Assignability. The Performance Shares, including any interest therein, shall not
be transferable or assignable, except as permitted in accordance with Section 11
of the Plan.

8.

Securities Laws Requirements. This grant has not been registered under the
Securities Act of 1933, as amended, or any applicable state securities laws and
no transfer or assignment of this grant may be made in the absence of an
effective registration statement under such laws or the availability of an
exemption from the registration provisions thereof in respect of such transfer
or assignment.

9.

Detrimental Activity. Notwithstanding anything in this Agreement or the Plan to
the contrary, if the Employee, either during employment by the Company or a
Subsidiary or within six (6) months after termination of such employment, shall
engage in any Detrimental Activity, and the Board shall so find, forthwith upon
notice of such finding, the Employee shall:

 

(a)

return to the Company, in exchange for payment by the Company of any amount
actually paid therefor by the Employee, all Common Shares that the Employee has
not disposed of that were issued pursuant to this Agreement within a period of
one (1) year prior to the date of the commencement of such Detrimental Activity,
and

 

(b)

with respect to any Common Shares so acquired that the Employee has disposed of,
pay to the Company in cash the difference between:

 

(i)

any amount actually paid therefor by the Employee pursuant to this Agreement,
and

 

(ii)

the Market Value Per Share of the Common Shares on the date of such acquisition.

To the extent that such amounts are not paid to the Company, the Company may set
off the amounts so payable to it against any amounts that may be owing from time
to time by the Company or a Subsidiary to the Employee, whether as wages,
deferred compensation or vacation pay or in the form of any other benefit or for
any other reason.

10.

Withholding Taxes. To the extent that the Company is required to withhold
federal, state, local or foreign taxes in connection with any payment made or
benefit realized by the Employee or other person under this Agreement, and the
amounts available to the Company for such withholding are insufficient, it will
be a condition to the receipt of such payment or the realization of such benefit
that the Employee or such other person make arrangements satisfactory to the
Company for payment of the balance of such taxes required to be withheld, which
arrangements (in the discretion of the Board) may include relinquishment of a
portion of such benefit.

 

 

- 6 -

 



 

 

11.

No Right to Employment. The Plan and this Agreement will not confer upon the
Employee any right with respect to the continuance of employment or other
service with the Company or any Subsidiary and will not interfere in any way
with any right that the Company or any Subsidiary would otherwise have to
terminate any employment or other service of the Employee at any time. For
purposes of this Agreement, the continuous employ of the Employee with the
Company or a Subsidiary shall not be deemed interrupted, and the Employee shall
not be deemed to have ceased to be an employee of the Company or any Subsidiary
by reason of (a) the transfer of his or her employment among the Company and its
Subsidiaries or (b) an approved leave of absence.

12.

Relation to Other Benefits. Any economic or other benefit to the Employee under
this Agreement or the Plan will not be taken into account in determining any
benefits to which the Employee may be entitled under any profit-sharing,
retirement or other benefit or compensation plan maintained by the Company or a
Subsidiary and will not affect the amount of any life insurance coverage
available to any beneficiary under any life insurance plan covering employees of
the Company or a Subsidiary.

13.

Integrated Agreement. This Agreement shall consist of its terms and those terms
of the Plan which are relevant to this Agreement and both shall be read
together.

14.

Weekends, Holidays. If the last or appointed day for the taking of any action
required or the expiration of any right granted herein shall be a Sunday, or a
Saturday or shall be a legal holiday or a day on which banking institutions in
Tulsa, Oklahoma, are authorized or required by law to remain closed, then such
action may be taken or right may be exercised on the next succeeding day which
is not a Sunday, a Saturday or a legal holiday and not a day on which banking
institutions in Tulsa, Oklahoma, are authorized or required by law to remain
closed.

15.

Amendments. Any amendment to the Plan will be deemed to be an amendment to this
Agreement to the extent that the amendment is applicable hereto; provided,
however, that no amendment will adversely affect the rights of the Employee
under this Agreement without the Employee’s consent.

16.

Severability. In the event that one or more of the provisions of this Agreement
is invalidated for any reason by a court of competent jurisdiction, any
provision so invalidated will be deemed to be separable from the other
provisions hereof, and the remaining provisions hereof will continue to be valid
and fully enforceable.

17.

Compliance with Section 409A of the Code. This Agreement is intended to comply
with Section 409A of the Code and the grant hereunder and the terms of this
Agreement shall be administered in a manner that is intended to comply with
Section 409A of the Code and shall be construed and interpreted in accordance
with such intent. To the extent that the grant is subject to Section 409A of the
Code, it shall be granted and issued in a manner that will comply with Section
409A of the Code, including any Guidance. Any provision of this Agreement that
would cause the grant or issuance to fail to satisfy Section 409A of the Code
shall have no force and effect until amended to comply with Code Section 409A
(which amendment may be retroactive to the extent permitted by the Guidance).

 

- 7 -

 



 

18.

Compliance with Law. Notwithstanding any other provision of this Agreement, the
Company will not be obligated to issue any Common Shares in payment of any
vested Performance Shares pursuant to this Agreement if the issuance thereof
would result in a violation of any laws. The Company will make reasonable
efforts to comply with all applicable federal and state securities laws.

19.

Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the day and year above written.

 

 

DOLLAR THRIFTY AUTOMOTIVE GROUP, INC.

Attest:

 

 

By: _________________________________

______________________________
Stephen W. Ray, Secretary

Gary L. Paxton
President and Chief Executive Officer

 

 

 

_________________________________
«Name», Employee

 

 

- 8 -

 



 

 

ATTACHMENT A

Market Share Growth Scale

 

Threshold

 

Target

 

Maximum

 

___% annual growth

___% annual growth

___% annual growth

___% annual growth

___% annual growth

 

 

 

 

 

 

Market Share Target

____%

_____%

_____%

____%

____%

Common Shares Earned
(% of Target)

____%

____%

_____%

____%

____%

TSR Scale

 

Threshold

 

Target

 

Maximum

 

 

 

 

 

 

Percentile

______th

______th

____th

_____th

_____th

Common Shares Earned
(% of Target)

_____%

_____%

____%

____%

____%

CDI Scale

 

Threshold

 

Target

 

Maximum

 

 

 

 

 

 

3 Year Measurement

____%

_____%

____%

_____%

_____%

Months with CDI rating of 5.5 or less

 

___

 

____

 

____

 

_____

 

____

Common Shares Earned

(% of Target)

______%

____%

____%

_____%

_____%

Example:

 

 

 

Result

Market Share

Beginning market share – ____

____%

 

 

Ending market share – _____

____%

____% payout

 

 

 

 

TSR

DTG return at end of ____

____%

 

 

Russell 2000 Companies

 

 

 

___th Percentile

____%

 

 

___th Percentile

____%

 

 

___th Percentile

____%

____% payout

 

 

 

 

CDI

Months with CDI of ____ or less

____

____% payout

 

 

 

 

Total Payout

 

 

____% payout

 

 

 

 

 

- 9 -

 

 

 

 